DETAILED ACTION
	This Office action is responsive to communication received 11/01/2021 – Election.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
This application claims benefit of 62/929,083 10/31/2019 and is a CIP of 16/800,811 02/25/2020 PAT 10953293 which is a CON of 15/706,632 09/15/2017 PAT 10625126 which is a CIP of 15/394,549 12/29/2016 PAT 10543409.
Drawings
The replacement drawings were received on 03/04/2021.  These drawings are acceptable.
Status of Claims
	Claims 1-20 are pending.
Election/Restrictions
Applicant's election with traverse of Species I (Claims 1-12 and 14-20) in the reply filed on 11/01/2019 is acknowledged.  The traversal is on the ground(s) that the restriction requirement of 09/03/2021 fails to set forth the particular reasons relied upon for holding that the inventions as claimed are either independent or distinct and that the particular limitations in the claims and the reasons why such limitations are considered to support restriction of the claims to a particular disclosed species have not been concisely stated.  This is found persuasive. 
The requirement for restriction has been WITHDRAWN.
Claims 1-20 will be examined on the merits:
FOLLOWING IS AN ACTION ON THE MERITS:
/
/
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1 – line 34, the scope of the term “anything” cannot be accurately ascertained. 
As to claim 1 – line 32, after “is”, the term --in-- should be inserted for proper grammar. 
As to claim 4 – line 2, “the weight channel” lacks proper antecedent basis.  Note that “the weight channel” is first set forth in claim 2. 
As to claim 6, line 1, “the foam” lacks proper antecedent basis. 
As to claims 2, 3, 5 and 7-9, these claims share the indefiniteness of claim 1.
As to claim 11 – lines 13-14, “the weight” lacks proper antecedent basis.  
As to claim 11 – line 16, --a-- should follow “at” for better grammar. 
As to claim 11 – lines 18-20, the recitation of the ranges for the maximum and minimum face thickness is very confusing, with there being a range within a range set forth for the minimum thickness, which appears to conflict with the maximum thickness.  Why not simply recite language that conveys a clearer interpretation of the strike face thickness, wherein the maximum thickness of the strike face is less than or equal to 3.1 mm while the minimum thickness of the strike face is no less than 1.0 mm.   See the format used by the applicant in 
As to claim 19 – line 1, “the mass” lacks proper antecedent basis.  
As to claim 12 – lines 1-2, “the strike plate” lacks proper antecedent basis.
As to claim 13 – lines 2 and 4, “the strike plate” lacks proper antecedent basis. 
As to claims 14-18 and 20, these claims share the indefiniteness of claim 11. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 6, 10, 11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parsons (USPN 9,764,208) in view of Wahl (USPN 8,088,025, cited by applicant). 
As to claim 1, Parsons shows an iron-type golf club head (100) comprising a body (110), made of a first material having a first density (i.e., col. 3, lines 20-40), wherein the body (110) comprises: a heel portion (150); a toe portion (140); a sole portion (190); a top portion (180); a front portion (160), comprising a strike face (162); a rear portion (170), comprising a rear wall (1410); and an internal cavity (700) enclosed by the heel portion (150), the toe portion (140), the sole portion (190), the top portion (180), the front portion (160) and the rear wall (1410) of the rear portion (170); a weight (120), made of a second material having a second density greater than the first density (i.e., col. 3, lines 20-40), wherein the weight is located within the internal cavity (i.e., in at least one example, as shown in FIG. 18, the interior cavity is accessible via a port in the rear wall within which a weight may be inserted; thus the weight is deemed to be within the internal cavity); and a filler material (i.e., FIG. 44, Step 4430; col. 16, lines 7-34), 
wherein the golf club head has an external club head volume ranging between 40 cc to 55 cc (i.e., col. 13, lines 39-47); 
wherein the internal cavity has an internal cavity volume ranging between 5 cc to 20 cc (i.e., Parsons indicates the polymer material may fill the interior cavity and notes that the polymer may occupy between 8.19 cc to 27.86 cc; see col. 13, lines 42-47);
wherein a ratio of the internal cavity volume to the external club head volume ranges between 0.14 and 0.385 (i.e., for an interior cavity volume of 8.19 cc and an external club head volume of 40 cc, the ratio of the internal cavity volume to the external club head volume becomes 0.205;
wherein the midplane is located halfway between a maximum toe height and a ground p[lane when the club head is in a proper address position (i.e., see FIG. 10 and horizontal midplane 1020); 
wherein no more than one external weight is located external to the interior cavity, wherein the external weight has a mass no more than 3 grams (i.e., col. 4, line 67 through col. 5, line 3; col. 5, lines 36-41).
Parsons does not explicitly disclose the internal cavity has a minimum front-to-back depth above a midplane of the golf club head of no less than 1.4 mm and a maximum front-to-back depth of the internal cavity above the midplane of the golf club head is no more than 13 mm.  Note, Parsons does disclose that the interior cavity includes various widths in a top-to-sole direction based upon the body width (3990) in order to accommodate consistency in feel, sound In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.
Parsons does not explicitly disclose the filler material has a density no less than 0.21 g/cc and further does not disclose the filler material has a mass no less than 2.5 grams and no more than 8 grams.  Here, Wahl is introduced to teach that it is old in the art of iron-type golf club heads to incorporate a filler material having a density no less than 0.21 g/cc.  Wahl provides an example in which the density of the filler material is about 0.2 g/cc, but also provides a list of possible materials suitable for selection when including a polymer filler material within the interior cavity.  See col. 4, lines 26-30 and col. 4, line 51 through col. 5, line 5 in Wahl.  The applicant has provided a list of suitable materials for the filler, as disclosed in paragraph [0062] of the specification, many of which overlap with the list of materials disclosed by Wahl.  For example, both Wahl and the instant application note that polyethers or polyisoprenes may be used.  Wahl explains that the filler material assists in locating the CG of the head (i.e., col. 11, lines 20-58).  Also, see col. 4, lines 30-34 in Wahl.  Here, Wahl also discloses that the filler In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.  Further, with respect to the selection of a suitable material for the filler, see In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).  
As to claims 2 and 3, Parsons discloses that the weight may be formed as a single element and is shown as being elongated in shape and extending parallel to the strike face.  
As to claim 6, Parsons does not specifically disclose that the foam has a density greater than 0.35 g/cc.  Wahl provides an example in which the density of the filler material is about 0.2 g/cc, but also provides a list of possible materials suitable for selection when including a polymer filler material within the interior cavity.  See col. 4, lines 26-30 and col. 4, line 51 through col. 5, line 5 in Wahl.  The applicant has provided a list of suitable materials for the filler, as disclosed in paragraph [0062] of the specification, many of which overlap with the list of materials disclosed by Wahl.  For example, both Wahl and the instant application note that foamed polymers, polyethers or polyisoprenes may be used.  Wahl explains that the filler material assists in locating the CG of the head (i.e., col. 11, lines 20-58).  Also, see col. 4, lines 30-34 in Wahl.  Thus, it stands to reason that the selection in Wahl of a filler material having a particular density serves to in part affect the overall mass of the filler material, which in turn affects the location of the CG of the club head.  In view of the teachings in Wahl and the above reasoning, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Parsons by selecting a material for In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).  
As to claim 10, Parsons shows an iron-type golf club head (100) comprising a body (110), made of a first material having a first density (i.e., col. 3, lines 20-40), wherein the body (110) comprises: a heel portion (150); a toe portion (140); a sole portion (190); a top portion (180); a front portion (160), comprising a strike face (162); a rear portion (170), comprising a rear wall (1410); and an internal cavity (700) enclosed by the heel portion (150), the toe portion (140), the sole portion (190), the top portion (180), the front portion (160) and the rear wall (1410) of the rear portion (170); a weight (120), made of a second material having a second density greater than the first density (i.e., col. 3, lines 20-40), wherein the weight is located within the internal cavity (i.e., in at least one example, as shown in FIG. 18, the interior cavity is accessible via a port in the rear wall within which a weight may be inserted; thus the weight is deemed to be within the internal cavity); and a filler material (i.e., FIG. 44, Step 4430; col. 16, lines 7-34), located within the internal cavity and interposed between the weight and the front portion (i.e., FIG. 18 shows an arrangement in which the internal cavity, if filled with foam, would present an arrangement in which the foam filler is situated between the weight that rests in the port of the rear wall portion and a rear portion of the striking face; similarly, in FIG. 37, filler 
wherein the golf club head has an external club head volume ranging between 40 cc to 55 cc (i.e., col. 13, lines 39-47); 
wherein the internal cavity has an internal cavity volume ranging between 5 cc to 20 cc (i.e., Parsons indicates the polymer material may fill the interior cavity and notes that the polymer may occupy between 8.19 cc to 27.86 cc; see col. 13, lines 42-47);
wherein a ratio of the internal cavity volume to the external club head volume ranges between 0.204 and 0.385 (i.e., for an interior cavity volume of 8.19 cc and an external club head volume of 40 cc, the ratio of the internal cavity volume to the external club head volume becomes 0.205;
wherein the midplane is located halfway between a maximum toe height and a ground p[lane when the club head is in a proper address position (i.e., see FIG. 10 and horizontal midplane 1020). 
Parsons does not explicitly disclose the internal cavity has a minimum front-to-back depth above a midplane of the golf club head of no less than 1.4 mm, a first front-to-back depth proximate the midplane of the golf club head, a second front-to-back depth proximate a topline portion of the internal cavity of the golf club head, and a third front-to-back depth of the internal cavity located in between the midplane of the golf club and the topline portion of the internal cavity, wherein the third front-to-back depth of the internal cavity is less than the first front-to-back depth and the second front-to-back depth; the third front-to-back depth of the internal cavity is less than 5 mm.  Note, Parsons does disclose that the interior cavity includes various widths in a top-to-sole direction based upon the body width (3990) in order to accommodate consistency in feel, sound and/or result of the club head striking a golf ball and to more precisely locate the center of gravity (CG) of the club head (i.e., col. 29, line 50 through col. 30, line 25; co. 31, lines 9-22).  In view of the teaching in Parsons, one of ordinary skill in the art and before In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.
Parsons does not explicitly disclose the filler material has a density no less than 0.21 g/cc and further does not disclose the filler material has a mass no less than 2.5 grams and no more than 8 grams.  Here, Wahl is introduced to teach that it is old in the art of iron-type golf club heads to incorporate a filler material having a density no less than 0.21 g/cc.  Wahl provides an example in which the density of the filler material is about 0.2 g/cc, but also provides a list of possible materials suitable for selection when including a polymer filler material within the interior cavity.  See col. 4, lines 26-30 and col. 4, line 51 through col. 5, line 5 in Wahl.  The applicant has provided a list of suitable materials for the filler, as disclosed in paragraph [0062] of the specification, many of which overlap with the list of materials disclosed by Wahl.  For example, both Wahl and the instant application note that polyethers or polyisoprenes may be used.  Wahl explains that the filler material assists in locating the CG of the head (i.e., col. 11, lines 20-58).  Also, see col. 4, lines 30-34 in Wahl.  Here, Wahl also discloses that the filler material may weigh 5 grams or less (i.e., col. 11, lines 53-56).  Thus, it stands to reason that the selection in Wahl of a filler material having a particular density serves to in part affect the overall mass of the filler material, which in turn affects the location of the CG of the club head. It is also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.  Further, with respect to the selection of a suitable material for the filler, see In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).  
As to claim 11, Parsons shows an iron-type golf club head (100) comprising a body (110), made of a first material having a first density (i.e., col. 3, lines 20-40), wherein the body (110) comprises: a heel portion (150); a toe portion (140); a sole portion (190); a top portion (180); a front portion (160), comprising a strike face (162); a rear portion (170), comprising a rear wall (1410); and an internal cavity (700) enclosed by the heel portion (150), the toe portion (140), the sole portion (190), the top portion (180), the front portion (160) and the rear wall 
wherein a loft of the golf club head at a proper address position is less than 35 degrees (i.e., col. 4, lines 9-15); 
wherein the golf club head has an external club head volume ranging between 40 cc to 55 cc (i.e., col. 13, lines 39-47); 
Parsons does not explicitly disclose the internal cavity has a maximum front-to-back depth proximate the topline portion of the internal cavity of the golf club is no more than 6 mm.   Note, Parsons does disclose that the interior cavity includes various widths in a top-to-sole direction based upon the body width (3990) in order to accommodate consistency in feel, sound and/or result of the club head striking a golf ball and to more precisely locate the center of gravity (CG) of the club head (i.e., col. 29, line 50 through col. 30, line 25; co. 31, lines 9-22).  In view of the teaching in Parsons, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to provide suitable dimensions for the cavity above the midplane of the club head, whereby the width of the cavity may be sized in such a way so as to change the size of the interior cavity (i.e., a change in the interior cavity would result in a change in the amount of filler material within the interior cavity and thereby In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.
Parsons does not explicitly disclose a density of the filler material is between 0.20 grams per cubic centimeter (g/cc) and 0.71 g/cc.  Here, Wahl is introduced to teach that it is old in the art of iron-type golf club heads to incorporate a filler material having a density 0.20 and 0.71 g/cc.  Wahl provides an example in which the density of the filler material is about 0.2 g/cc, but also provides a list of possible materials suitable for selection when including a polymer filler material within the interior cavity.  See col. 4, lines 26-30 and col. 4, line 51 through col. 5, line 5 in Wahl.  The applicant has provided a list of suitable materials for the filler, as disclosed in paragraph [0062] of the specification, many of which overlap with the list of materials disclosed by Wahl.  For example, both Wahl and the instant application note that polyethers or polyisoprenes may be used.  Wahl explains that the filler material assists in locating the CG of the head (i.e., col. 11, lines 20-58).  Also, see col. 4, lines 30-34 in Wahl.  Here, Wahl also discloses that the filler material may weigh 5 grams or less (i.e., col. 11, lines 53-56).  Thus, it stands to reason that the selection in Wahl of a filler material having a particular density serves to in part affect the overall mass of the filler material, which in turn affects the location of the CG of the club head. It is also of interest to note that Parsons discloses that, without an appropriate filler material supporting the face, the club head may produce an unpleasant sound upon impact with a golf ball and the feel of the club head may be affected (i.e., col. 12, lines 24-31).  In view of the teachings in Parsons and Wahl and the above reasoning, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).  
Parsons provides an exhaustive explanation of striking face thickness (col. 11, line 41 through col. 13, line 22) that generally covers the upper and lower limits of the strike face thickness required by the claims, and further provides one example in which the face thickness (Tf) is sized to be about 1.504 mm or about 1.905 mm (i.e., col. 14, lines 45-57).  Yet Parsons does not explicitly state that a maximum thickness of the strike face is less than 3.1 mm; a minimum thickness of the strike face is less than 2.0 mm and no less than 1.0 mm.  Wahl shows it to be old in the art to construct a strike plate with a maximum thickness of less than 3.1 mm and a minimum thickness no less than 1.0 mm (i.e., col. 4, lines 1-8).  Strike face thickness in golf clubs not only dictates how much flexure the club head exhibits upon impact with a golf ball, but also how much forward weight is associated with the club head, which can later the overall balance of the head.  Obviously, a minimum strike face thickness is necessary to prevent failure upon impact, while an overly thickened strike face may be detrimental to the performance of the club head in terms of weight balance and flexure.  In view of the teachings in Parsons and Wahl and the above reasoning, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Parsons by providing the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.
As for the claimed coefficient of restitution value greater than 0.79, Wahl obviates having a COR of greater than 0.8 (i.e., col. 2, lines 9-12).  Thus, to have modified the device in Parsons to include a COR greater than 0.79 to improve club head performance would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention.  
As to claim 14, see FIGS. 7, 8 and 9 in Parsons, wherein a maximum front-to-back depth of the internal cavity is clearly located proximate the central portion of the cavity. 
As to claims 15 and 16, Parsons does not explicitly disclose the recited front-to-back depth relationships.  However, Parsons does disclose that the interior cavity includes various widths in a top-to-sole direction based upon the body width (3990) in order to accommodate consistency in feel, sound and/or result of the club head striking a golf ball and to more precisely locate the center of gravity (CG) of the club head (i.e., col. 29, line 50 through col. 30, line 25; co. 31, lines 9-22).  See also FIG. 9 in Parsons.   In view of the teaching in Parsons, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to provide suitable dimensions for the cavity above the midplane of the club head, whereby the width of the cavity may be sized in such a way so as to change the size of the interior cavity (i.e., a change in the interior cavity would result in a change in the amount of filler material within the interior cavity and thereby alter the feel, sound or vibration absorption characteristics of the club head; also, a change in the size of the interior cavity may result in a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.
As to claim 17, in Parsons, the golf club head has an external club head volume ranging between 40 cc to 55 cc (i.e., col. 13, lines 39-47);  the internal cavity has an internal cavity volume ranging between 5 cc to 20 cc (i.e., Parsons indicates the polymer material may fill the interior cavity and notes that the polymer may occupy between 8.19 cc to 27.86 cc; see col. 13, lines 42-47); thus, a ratio of the internal cavity volume to the external club head volume ranges between 0.204 and 0.385 (i.e., for an interior cavity volume of 8.19 cc and an external club head volume of 40 cc, the ratio of the internal cavity volume to the external club head volume becomes 0.205.
As to claim 18, Parsons does not explicitly use the language two-part polyurethane foam as a material for the filler.  However, Parsons discloses a number of polymer materials for use as a filler (i.e., col. 11, lines 13-40).  Parsons also discloses a thermoplastic polyurethane for use as the interior filler material (i.e., col. 16, lines 7-34).  Similarly, Wahl discloses a number of potential materials as a filler material (i.e., col. 4, line 51 through col. 5, line 9).  Wahl also teaches that the density of the particular filler selected has an effect on the COR, durability, strength and filling capacity of the club head (i.e., col. 4, lines 26-33).  Here, the combined teachings of Parsons and Wahl would have motivated one of ordinary skill in the art and before the effective filing date of the claimed invention to have selected a suitable polyurethane foam in order to provide the necessary durability, vibration absorption and filler weight, with the selection of a suitable foam also being dependent upon the particular club head manufacturing method employed.  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).  
As to claim 19, Parsons does not explicitly disclose wherein the mass of the filler material is between 2 grams and 10 grams. Here, Wahl is introduced to teach that it is old in the art of iron-type golf club heads to incorporate a filler material that may weigh 5 grams or less (i.e., col. 11, lines 53-56).  It stands to reason that the selection in Wahl of a filler material having a particular mass serves to in part affect the overall mass of the filler material, which in turn affects the location of the CG of the club head.  In view of the teachings in Wahl and the above reasoning, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Parsons by selecting a material with a mass between 2.5 and 10 grams, with there being a reasonable expectation of success that the weight of the filler material would have assisted the club head designer in desirably arranging the location of the CG of the club head.  Moreover, where the general conditions of a claim are disclosed in the prior art, as is the case here, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.
As to claim 20, Parsons does not explicitly detail that the face material is a high strength steel having a tensile strength of no less than 570 MPa.  Parsons does state that the face is welded to the body and thereby implies the use of a metallic material for the face.  Wahl shows it to be old in the art to use high-strength PH stainless steels such as 17-4 steel (i.e., col. 9, lines 20-23).  Here, 17-4 PH stainless steel is known to have a tensile strength of 1207 MPa (i.e., ARMCO 17-4 PH Stainless Steel, Product Data Bulletin; obtained at https://www.aksteel.eu).  In In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).  
As for the claimed a maximum face thickness is no more than 2.85 mm and a minimum face thickness is no less than 1.1 mm, note that Parsons provides an exhaustive explanation of striking face thickness (col. 11, line 41 through col. 13, line 22) that generally covers the upper and lower limits of the strike face thickness required by the claims, and further provides one example in which the face thickness (Tf) is sized to be about 1.504 mm or about 1.905 mm (i.e., col. 14, lines 45-57).  Yet Parsons does not explicitly state that a maximum face thickness is no more than 2.85 mm and a minimum face thickness is no less than 1.1 mm.  Wahl shows it to be old in the art to construct a strike plate with a maximum thickness of less than 3.1 mm and a minimum thickness no less than 1.0 mm (i.e., col. 4, lines 1-8).  Strike face thickness in golf clubs not only dictates how much flexure the club head exhibits upon impact with a golf ball, but also how much forward weight is associated with the club head, which can later the overall balance of the head.  Obviously, a minimum strike face thickness is necessary to prevent failure upon impact, while an overly thickened strike face may be detrimental to the performance of the club head in terms of weight balance and flexure.  In view of the teachings in Parsons and Wahl and the above reasoning, one of ordinary skill in the art and before the effective filing date of the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.

Claims 7, 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Parsons (USPN 9,764,208) in view of Wahl (USPN 8,088,025, cited by applicant) and either Morin (USPN 8,475,293, cited by applicant) or Cheng (USPN 7,121,958, cited by applicant). 
As to claims 7, 8, 12 and 13, Parsons, as modified by Wahl, lacks the required sole wrap and top wrap. As selectively required by claims 7, 8, 12 and 13.  Morin shows it to be old in the art to provide an iron-type club head with a separate striking plate that is attached to the main body, wherein the striking plate is formed with a sole wrap portion and a top wrap portion.  The construction in Morin enables the club head designer to maximize the use of high strength materials (i.e., col. 4, line 60 through col. 5, line 6).  Similarly, the club head in Cheng makes use of a sole wrap portion as well as a top wrap portion to enable the striking face to be more accurately mated with the main club head body (i.e., col. 2, line 56 through col. 3, line 10).  In view of either of the patents to Morin or Cheng, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Parsons by including either or both of a sole wrap portion and a top wrap portion as part of the 
Regarding the requirement that a thickness of the strike plate defining the strike face is less than or equal to 2.85 mm and greater than or equal to 1.1 mm, as stated in claims 7 and 8,  Parsons provides an exhaustive explanation of striking face thickness (col. 11, line 41 through col. 13, line 22) that generally covers the upper and lower limits of the strike face thickness required by the claims, and further provides one example in which the face thickness (Tf) is sized to be about 1.504 mm or about 1.905 mm (i.e., col. 14, lines 45-57).  However, Parsons does not explicitly state that a thickness of the strike plate defining the strike face is less than or equal to 2.85 mm and greater than or equal to 1.1 mm.  Wahl shows it to be old in the art to construct a strike plate with a maximum thickness of less than 3.1 mm and a minimum thickness no less than 1.0 mm (i.e., col. 4, lines 1-8).  Strike face thickness in golf clubs not only dictates how much flexure the club head exhibits upon impact with a golf ball, but also how much forward weight is associated with the club head, which can later the overall balance of the head.  Obviously, a minimum strike face thickness is necessary to prevent failure upon impact, while an overly thickened strike face may be detrimental to the performance of the club head in terms of weight balance and flexure.  In view of the teachings in Parsons and Wahl and the above reasoning, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Parsons by providing the strike face with a suitable thickness, with there being a reasonable expectation of success that a thickness of the strike plate defining the strike face and being less than or equal to 2.85 mm and greater than or equal to 1.1 mm would have allowed the strike face to exhibit adequate flexure upon ball impact, while minimizing club head weight at the front of the club head and further providing a strike face thickness that is not prone to failure upon golf ball impact.  Moreover, where the general conditions of a claim are disclosed in the prior art, as is the case here, it is In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05.
Allowable Subject Matter
Claims 4, 5 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fig. 1 in Shimazaki;
Parsons (‘821) provides a discussion of hollow iron-type heads with a mass and filler material;
Fig. 1 in Tseng;
Wood shows an iron-type club head having various front-to-back depths for the internal cavity;
Fig. 4 in Best;
Fig. 4 in Takeda;
Fig. 3B in McCabe;
Fig. 2 in Kenmi;
Fig. 2 in Mimeur;
Fig. 5 in Kobayashi. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711